Citation Nr: 1827654	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) (claimed as breathing problems).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 





INTRODUCTION

The Veteran served in the United States Army Reserves on active duty for training from May 1974 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for breathing problems.  The Veteran timely appealed that issue.

This claim was previously before the Board in November 2016.  At that time, the service treatment records (STRs) only consisted of the Veteran's enlistment examination and accompanying report of medical history.  The Veteran's DD Form 214 shows that the Veteran served in the United States Army Reserves from April 1974 to September 1974; however, the Veteran claims to have had additional service through April 1980.

The Veteran served under a different surname, therefore the Board remanded the claim in order for the RO to attempt to locate the complete Reserves records for the entirety of the Veteran's service.  The RO was directed to contact "any and all sources necessary, including the appellant's Reserve unit, the National Personnel Records Center (NPRC), and any other appropriate records repository or repositories" to obtain military and service treatment records (STRs).  As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) did not substantially comply with the remand directives, and therefore another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a procedural matter, the Veteran requested a hearing before a Veterans Law Judge (Judge), which was scheduled for November 2014.  VA was notified that the Veteran was (and currently remains) incarcerated, and therefore he is unable to attend a hearing before a member of the Board.  In September 2016, the Veteran was offered an opportunity to submit a written statement on his own or through his representative.  The Veteran's representative submitted an Informal Hearing Presentation (IHP) in January 2018.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for breathing problems, which he claimed started due to an undetected heart murmur.  The Veteran also stated that he was exposed to an unknown gas during a two-week training in St. Mary's, Georgia.  The military personnel records available do not show that the Veteran was ever stationed in St. Mary's, but rather San Diego, Ft. Ord, and Camp Pendleton in California.

As stated above, the Veteran has confirmed service dates from May 1974 to September 1974; however, the Veteran reports service in the Reserves until 1980.  A review of military personnel records includes a document from July 1975 and one from the September 1976 reassigning the Veteran.  There are no documents in the record as it currently stands that show the Veteran served until 1980.

In December 2008, the Veteran filed a VA Form 21-526 Veterans Application for Compensation or Pension stating he had breathing problems that began in April 1996.  The Veteran stated he was exposed to herbicides in the United States and also exposed to asbestos.  When asked how he was exposed, he stated that asbestos was widely used in his childhood and military service commitment.  The Veteran stated that he received treatment at Needles Community Hospital from April 1996 to November 2003.  These records are not included in the claims file.

In April 2009, the RO issued a rating decision denying service connection for breathing problems.  The RO stated that the Veteran's STRs did not show a diagnosis of or treatment for a chronic respiratory condition during service.  There were no private or VA Medical Center (VAMC) treatment records to support the Veteran's claims and a VA examination was not completed.  The Veteran filed his Notice of Disagreement (NOD) in July 2009 and in March 2010, the RO issued its Statement of the Case (SOC).  Here, the RO stated that the available service medical records did not show any lung or heart problems during the period of military training.  Additionally, the SOC stated that the medical records showed a diagnosis of COPD in 2005, many years after active duty training.  The Veteran perfected his appeal via VA Form 9 in April 2010.

In May 2013, VA issued a "Formal Finding of the Unavailability of Dependent Medical Records."  Here, VA determined that the Veteran's medical records for the period of January 1, 1959 to December 28, 1959 and January 1, 1965 to December 28, 1965 are unavailable for review.  VA stated in its memorandum that "all efforts to obtain the needed military information have been exhausted, further attempts are futile and that based on these facts the dependent treatment records are not available."

In December 2013, the RO requested that Reserve records for the period between May 17, 1974 and April 16, 1980 be located.  At this time, the only STR was the Veteran's April 1974 enlistment examination.  A May 2014 Supplemental Statement of the Case (SSOC) stated that the Veteran's treatment records leading up to his 18th birthday, as his father's dependent, at the Balboa Naval Hospital, Precidio Army Hospital, and Ft. Ord Army Hospital were unavailable. 

This claim was before the Board in November 2016, where, as stated above, it was remanded for additional efforts to retrieve the Veteran's complete records.  Specifically, the Board directed the RO to contact the Veteran's reserve unit, the National Personnel Records Center (NPRC), "and any other appropriate records repository or repositories."  The requests were to note both the Veteran's current surname and the surname at the time of service and efforts to obtain negative responses were to be made.  All attempts were to be documented in the claims file.

In May 2017, VA sent the Veteran a letter stating that the Veteran's STRs under both surnames could not be located.  The efforts documented included: contacting the NPRC on March 23, 2009, February 2013, and finally in March 2017.  In March 2009, the NPRC stated they were providing all records in their possession.  In February 2016, they stated that dependent records were not available under the Veteran's file number, and in March 2017, the NPRC responded that records were previously sent.

In September 2017, the RO issued another SSOC stating that the NPRC had sent over all available records and no change in the previous decision was warranted.

Unfortunately, the Board finds that further development is needed.  As the Veteran claimed to have been exposed to an unknown gas during his two-week training in St. Mary's and the RO failed to contact the Veteran's reserve unit as specifically requested in the Board's November 2016 remand, the Board finds that a remand is appropriate to determine what gaseous substances, if any, were used at the locations the Veteran was stationed (San Diego, Ft. Ord, and Camp Pendleton, California) during the Veteran's time there and in what capacity they were used, and to give the RO an opportunity to contact the Veteran's reserve unit for outstanding records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development for all outstanding STRs related to the Veteran's active service, to specifically include contacting the Veteran's Reserve unit for any records in their possession.

2.  The AOJ should contact the Joint Services Records Research Center (JSRRC) and the NPRC to determine whether gaseous substances, including herbicides, were used while the Veteran was stationed in each San Diego, Ft. Ord, and Camp Pendleton from May 1974 to September 1974 and any future periods of service that are confirmed from the retrieval of new STRs after the above has been completed.  

3.  The RO should contact Needles Community Hospital to request treatment records for the Veteran from April 1996 to November 2003.  If the records are not available, a negative response must be included in the claims file.

4.  After the above directives have been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




